Citation Nr: 1603253	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  06-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that awarded service connection for an adjustment disorder and assigned an initial 30 percent disability rating, effective from September 25, 2000.  

The Board remanded this case in September 2014 and December 2014.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's service-connected adjustment disorder is manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for an adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, an October 2003 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and all other treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, a VA examination was performed most recently September 2014 that included consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  Moreover an additional medical opinion was obtained in June/August 2015.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's psychiatric condition since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in September 2014 and December 2014 for a VA examination.  This action has been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Veteran asserts entitlement to a disability rating in excess of 30 percent for his service-connected adjustment disorder.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Veteran was granted service connection for adjustment disorder in April 2005 with an effective date of September 2000.  Therefore, the relevant temporal period for the Veteran's claim is from September 2000 to the present.  Id.   



The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's adjustment disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440, which pertains to chronic adjustment disorder.  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See id.  

Under the General Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).


A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  



The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the General Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, VA treatment records show that the Veteran was treated for psychiatric problems from July 2000 through July 2004.  In July 2000, he complained of depression with crying spells, stress, feeling fatigued, easy irritability, sleep disturbance, and at times hopelessness, helplessness, and worthlessness.  On mental status examination, his mood was depressed and nervous and his insight and judgment were fair.  The examiner assigned a GAF score of 60.  In August 2000, complaints and findings were consistent, though he also reported auditory and visual hallucinations and the examiner noted some agitation.  The Veteran stated that he was able to go to church and handle the crowd.  

In December 2000, the Veteran reported that he felt like a walking bomb, but his prescribed medication had somewhat increased his energy and helped with calming down.  The examiner noted that, "he reports that he is doing a little better than before."  The Veteran described his mood as fair and that he tried to stay in a good mood.  He also reported problems with his sleep because he was persistently thinking about his financial situation, physical problems, and how he is going to pay his bills.  He reported his energy as "so-so."  He also reported that he usually felt tired with his diabetes.  He stated that spent his time reading, doing yard work, going for walks, and helping with household chores.  He denied having any hopelessness, helplessness, or feelings of worthlessness but reported having some crying spells.  He had motivation, but he felt that whenever he tried to do something, he got rejected and thinks it does not work out.  He also denied having any suicidal or homicidal ideations, having auditory or visual hallucinations, thought insertion, thought broadcasting, thought withdrawal; but he reported that he is paranoid because he was afraid that he might have another stroke.  

The examiner noted during the mental status examination that he was casually dressed and well-groomed.  The Veteran was cooperative, coherent, alert, and oriented with normal motor activity and good eye contact.  His speech was a normal volume and his affect was appropriate to the content of thought.  The Veteran's mood was described as fair.  There was no suicidal or homicidal ideation noted and his thought process was logical, goal directed, and centered on his financial and physical problems.  Finally, the examiner noted no overt psychoses and his insight and judgement was fair.  No GAF score was noted.  

In February 2001, the Veteran was diagnosed with adjustment disorder, with mixed emotional features and psychosocial stressors by a VA medical provider.  He reported his mood as being down, too stressed, with hopelessness and helplessness.  He had no motivation and a lack of interest, and could not find the effort to do anything.  He reported crying spells, poor attention, concentration, and focus.   He reported no energy and denied having any auditory or visual hallucinations, thought insertions, thought broadcasting, thought withdrawal, ideas of reference, or paranoia.  Upon examination, the Veteran was well-groomed and cooperative.  He had good eye contact and his speech was normal.  His mood was described as depressed, sad, and stressed.  He denied any suicidal or homicidal ideations.  His thought process was logical and goal directed and was centered on his physical problems and his financial problems.  The examiner noted that the Veteran's financial problems caused his depression and stress.  

The Veteran submitted a statement in support of his claim in April 2001.  In that statement he contended that he had PTSD stating, "I have all the symptoms for PTSD.  I have depression and I feel nervous.  I have difficulty sleeping.  I have low tolerance to stress.  I have anger and am irritable.  I have anxiety attacks and hyper-alertness.  I am always looking over my shoulder.  At night it is even worse.  I have nightmares and flashbacks."  

An April 2001 VA treatment record showed a diagnosis of adjustment disorder with mixed emotional features.  The Veteran reported feelings of depression and anxiety surrounding his financial situation.  He also reported feeling hopeless, helpless, worthless, and having crying spells.  He denied having any auditory hallucinations, but reported visual hallucinations.  He also denied having any thought insertion, thought broadcasting and thought withdrawal, but reported that he is paranoid that people were trying to hurt him.  The examiner noted that the Veteran was casually dressed, cooperative, and coherent.  He made adequate eye contact and his speech was of normal volume.  He was also "hyper verbal," focusing on his financial situation and his physical problems.  His mood was described as depressed.  He had no suicidal ideations but did think about hurting others.  He had no plan and did report that he was not going to act on these thoughts.  He denied auditory hallucinations but reported having visual hallucinations and paranoia.  He had no delusions and no overt psychosis.  

A VA treatment record from May 2002 showed that the Veteran reported nightmares, flashbacks about combat, sleep disturbance, depression, hyper-vigilance, and not wanting to be around people since returning from Vietnam.  He reported an increase of feelings of depression for the previous ten years.  The examiner also noted his diagnosis of adjustment disorder with emotional problems and treatment by medication consisting of Bupropion.  The Veteran reported that the medication was helping with his psychiatric symptoms but that he discontinued taking the medication for a year.  On examination, the VA psychiatrist noted the Veteran was neatly attired and groomed. He was alert, agreeable, conversant, and made adequate eye contact.  There were no abnormal psychomotor activities seen.  His sensorium and memory were grossly intact. He reported having difficulty sleeping at night with frequent nightmares and flashbacks about combat.  He was vague about seeing things and hearing voices.  He said that he gets paranoid, sometimes feeling on edge and hypervigilant.  His thought process was spontaneous, coherent, and logical.  He complained of feeling highly depressed and irritable because of his PTSD symptoms as well as his medical and financial problems.  The examiner rated his psychiatric symptoms as an eight on scale of zero to ten with ten being the worst.  The Veteran denied suicidal or homicidal ideations.  The examiner assigned a GAF score of 60 and diagnosed him with depressive disorder.  

At an April 2003 VA examination, the Veteran reported being married for 30 years and stated that he had not been employed since 1991 because of "some medical problems that he was having related to his leg and some bones being broken."  He reported that he had a good relationship with his wife, that they had four children, and that he had a good relationship with his children as well.  Occupationally, the Veteran stated that he did not work due to his leg being broken in three places in January 1994.  He reported that he last worked in 1991 as a security guard.  When asked about his sleep he stated, "it is terrible.  I don't sleep at night."  He reported nightmares, "every single night of getting attacked.  People being after me.  People killing me."  He reported poor memory, poor concentration, and said that he was angry and irritable all the time.  He also stated that he was depressed and sad, had flashbacks, and had a startle response all the time.  

The April 2003 VA examiner noted that the Veteran reported the maximum severity of all symptoms seemingly questioning the Veteran's creditability.  To that end, the examiner opined on the unusual nature of the Veteran's presentation finding that the Veteran's symptoms were more closely aligned with a milder adjustment disorder, noting a lack of emotion when responding to questions.  

Upon his mental status examination in the April 2003 examination, the examiner reported that the Veteran was a "cooperative gentleman."  He was more than willing to respond to questions.  He was alert, cooperative, well-oriented in all spheres, and clear-thinking.  His sensorium was clear and his eye contact was good.  He had no odd or unusual motor movements or mannerisms.  He was reasonably contained and he appeared to be mildly anxious.  Both his long-term and short-term memory was unimpaired.  He was a good personal historian and his attention and concentration were grossly within average limits.  His thinking was logical, goal-directed, coherent, and spontaneous. There was no evidence of a formal thought disorder.  He was able to be abstract in his thinking and there were no problems in thinking associated with severe emotional problems.  His capacities for judgment and problem-solving were reasonable.  His speech was normal in volume, cadence, and rhythm.  His affect was "probably more upbeat than anything else, which was kind of surprising and probably not very appropriate for the situation."  His insight and judgment appeared to be adequate.  He denied hallucinations and delusions and no psychotic symptoms were elicited.

The April 2003 examiner diagnosed the Veteran with adjustment disorder and assigned a GAF score of 63.  He concluded, "I gave him reduced reliability and productivity based on his psychiatric symptoms.  I think he does have some difficulties.  I think his current GAF is a 63 and his past year GAF was a 63.  I think that he has reduced reliability and productivity going on for him."  

The Veteran was seen later in April 2003 by a different VA psychiatrist for mental health treatment.  The Veteran reported the same statements as his did in the early April VA examination, primarily reporting symptoms of nightmares, flashbacks, as difficulty sleeping at night.  He was vague about hearing voices and seeing things.  He also reported paranoia, feeling on edge, and hypervigilance.  He denied suicidal/homicidal ideations and his cognitive function was intact.  Notably, the examiner remarked on the Veteran's creditability stating, "[h]e complained of feeling severely depressed and irritable because of PTSD symptoms and medical and financial problems, though he did not appear as depressed."  The examiner again diagnosed the Veteran with depressive disorder and assigned a GAF score of 55.  



The Veteran was treated in July 2003 by a VA psychiatrist for the same mental health symptoms as previously reported.  He was again diagnosed with depressive disorder and assigned a GAF score of 55.  He was also assigned a GAF score of 55 in August 2003.

In October 2003, the Veteran was seen for a case management visit at VA regarding his psychiatric symptoms.  He reported feeling stressed over limited finances.  He also reported that his wife was also unemployed and applying for social security disability.  He had two children aged nineteen and twenty-two still living at home and their occasional employment helped support the family.  The Veteran reported difficulty falling asleep and staying asleep, averaging four hours of sleep nightly.  He denied any suicidal or homicidal ideation or substance abuse and any psychotic symptoms.  He also reported that he was taking Bupropion as prescribed with no do adverse effects.  The examiner diagnosed the Veteran with adjustment disorder, ruled out PTSD, and assigned a GAF score of 55.  

A July 2004 treatment record reflects that the Veteran again endorsed recurrent symptoms of PTSD including nightmares, flashbacks about combat, and other classic avoidance and hyperarousal symptoms.  He also reported depression since returning from Vietnam and that his medication was helping but complained that symptoms persisted.  During the July 2004 mental status examination, the examiner noted that the Veteran reported sleeping better at night but upon direct questioning, the Veteran endorsed experiencing frequent nightmares and flashbacks.  His mood and affect was improving, his thought process was spontaneous, coherent, and logical.  He was again diagnosed with depressive disorder and his GAF score was 65.   

The Veteran stated during a November 2004 VA examination that he had been married for 31 years at the time of the examination and that he had a good relationship with his wife and his children.  He also denied use of alcohol or drugs.  The examiner noted that the mental status examination revealed a "pleasant gentleman who was cooperative with the evaluation process."  The Veteran's eye contact was good and his thinking was clear.  His speech was normal in rate, rhythm, and volume.  His affect was controlled and appropriate.  He was willing to respond to questions and his recent and intermediate memory was intact.  There was no indication of hallucinations or delusions nor was there evidence of psychotic or delusional thoughts.  His judgment was appropriate and abstract in the testing situation.  His intellectual level of functioning was average and no gross cognitive deficits were noted.  His attention and concentration were intact and no bizarre or unusual behaviors were observed during the interview.  His mood and affect were sad and depressed.  His adjustment disorder minimally affected his ability to function at work but he was unemployable at the time of the examination due to other disabilities.  He appeared to maintain reasonable social relationships with people.  The examiner noted that the Veteran appeared to be able to communicate with others.  The examiner also noted that the Veteran's daily activities were within normal limits.  Finally, the examiner noted that there was no indication of any multiple mental disorders for the Veteran.  

The examiner ultimately diagnosed the Veteran with adjustment disorder with depressed moods.  The examiner stated, "Usually people with PTSD show some kind of problems in their relationships with their wife or their husband, their spouse; we usually see some kind of difficulties in their relationship with their children."  He further opined, "people with PTSD the usually have some kind of conflicts with people at work or authority figures and this gentleman did not report any."  "The problem that I had again with this gentleman's presentation is that the information that he presents did not quite match his affect for a person who reportedly has PTSD and I think even [the Veteran] is quite confused about PTSD is and what PTSD is not."  "My professional opinion is that he has an adjustment disorder with a depressed mood.  I think that this is a result of his experience in Vietnam."  The November 2004 examiner assigning the Veteran a GAF score of 60. 

The Board notes that the next evidence in the record appears approximately ten years later.  VA treatment records dated from March 2014 to July 2014 showed that the Veteran complaints and history were consistent with that reported above.  He was assigned GAF scores of 45 and 60 in March 2014, at which time his depression was described as mild to moderate.  Subsequent GAF scores were 55 and 60 in May 2014 and 55 in July 2014.

A September 2014 VA examination noted that the Veteran reported he and his wife had been married for forty years.  The Veteran denied periods of separation or marital counseling since 2003.  He reported that their relationship is "good" and they get along well with each other.  They have two sons and two daughters, ages 40-30 years old. All of the children lived nearby, and he reported seeing them "daily," although he indicated that they do not live at home.  He and his wife also babysat three of their grandchildren daily.  He reported that he gets along "great" with his grandkids.  For leisure, he enjoyed going fishing, going on walks, watching his friends bowl, and playing cards with his friends.  He reported socializing on a weekly basis with his friends, and about twice a month enjoyed going out to eat or going to the movies with his wife.  He attends church every Sunday and Wednesday.  He was a "minister" there, and reported preaching twice a month and leading bible studies once a month.  He denied being a member of any Veteran's organizations. He did report that he is not able to engage in as many recreational activities as he used to due to physical limitations and chronic pain, which has been difficult for him to adjust to.  He indicated that these functional limitations have had a negative impact on his mood and self-esteem.

Occupationally, the Veteran reported that he had not worked since 1991 and has been collecting SSDI due to physical disabilities.  He also reported that he had a stroke in 1993 which also affected his functioning, including left sided numbness and weakness.  Prior to 1991, the Veteran reported that he was working full-time as a security guard, and stated that he enjoyed the job and got along "great" with his coworkers and superiors.  He reported that he was never fired from a job.  Prior to his work as a security guard, he reported working for the housing authorities for about seven to eight years.  He stated that he left the job due to his high blood pressure and diabetes which were contributing to absenteeism and low energy.  The Veteran also reported that he was fully independent with his activities of daily living.  The examiner noted that the Veteran's primary barriers towards securing and maintaining gainful employment appeared to be due to his physical condition.  He denied history of occupational problems due to depression or anxiety or periods of inability to perform occupational tasks.  His current symptoms are not contributing to any social impairment or impairments in managing daily activities.

The examiner noted that the Veteran was diagnosed with an unspecified adjustment disorder in 2003 during his initial compensation and pension examination.  According to available records, the Veteran stopped attending mental appointments at the Stockton VAMC in 2004, shortly after his compensation and pension examination. At that time, he was engaged in treatment for depression.  The Veteran stated that his primary care doctor continued refilling his psychotropic medications of Bupropion and Trazodone.  He endorsed stressors related to medical issues and "everyday life," stating that he thought he had PTSD.  When asked about depression, he reported, "I'm good there."  When asked about anxiety, he reported "I don't worry about anything."  He denied anger or agitation.  He endorsed high motivation.  He endorsed problems with forgetfulness, and felt he had some early signs of dementia.  He reported getting about six hours of sleep per night, with one wakening per night, reportedly due to prostate issues. 

In contrast, when asked about PTSD symptoms, the Veteran endorsed weekly flashbacks of his service in Vietnam stating, "I see it like a map." According to the examiner, his psychiatric testing revealed a score in the PTSD range although all of his PTSD screens to date have been negative.  He was given a GAF score of 55.  His mood was described as subdued but euthymic.  The examiner also noted that the Veteran was last seen by a mental health provider on July 14, 2014.  At that time, he was endorsing stable PTSD symptoms and "fair" sleep.  He reported no feelings of depression and there was no evidence of psychiatric hospitalizations or suicide attempts since 2003. 

The September 2014 examiner noted that during the VA examination, the Veteran's symptoms were difficult to assess as he was fairly vague and circumstantial.  The examiner noted that he also contradicted himself at times, initially stating that his mood was "great," and then later endorsing mood disturbances.  He claimed that Vietnam memories bother him "a lot."  The examiner also noted that the Veteran also claims to have flashbacks daily, which "is highly unusual," and that the Veteran again struggled to provide clear examples of what the content of his flashbacks even after admitting his flashbacks occurred daily.  



Similar to his April 2003 examination, the examiner noted that the Veteran's presentation was incongruent with his complaints.  The examiner noted that the Veteran appeared very comfortable and relaxed during the examination, in no apparent distress when sharing, albeit very vaguely, some of his Vietnam experiences.  He avoided directly answering questions.  He appeared to be neither anxious nor depressed.  The examiner noted given his military MOS, he very well could have some symptoms of PTSD, although it was impossible to determine without speculation due to these above discrepancies.  

Functionally, the examiner noted that the Veteran reported feeling "great" in social settings and denied avoiding any places or activities due to anxiety.  When asked why he did not sleep well, he reported that sometimes his blood sugar went up and down, and sometimes it was due to "nerves."  He stated that his health issues bother him "tremendously," and admitted that most of his "angst" stems from his health concerns and being unable to function as he used to.  The examiner noted that the Veteran reported that he typically woke up feeling "happy," aside from his aches and pains, and maintained a good mood throughout the day.  However, when he was asked if he ever felt depressed, he replied, "every day."  When he was asked to describe his symptoms, "he basically only endorsed low energy and feeling slow."  He denied suicidal or homicidal ideation.  He also denied feelings of hopelessness, helplessness, or worthlessness.  He reported feeling irritable about twice a month, which he attributed to his blood sugar.  He reported taking Bupropion twice a day, as prescribed.  The Veteran did maintain that he has early symptoms of Alzheimer's disease.  The examiner stated that it is unclear as to whether he has ever been formally diagnosed.  However, due to his age and history of stroke, the examiner noted that he may have some cognitive impairment which could explain some of the discrepancies in his self-reporting.  The examiner concluded that the Veteran's symptoms and complaints appeared, "to be mostly, if not totally, related to his health issues and financial stressors," and "[g]iven no evidence of functional impairment due to [mental] health issues, his symptoms are likely minimal and/or well managed with medications at this time."  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.   



The Veteran submitted two witness statements in support of his claims.  The first statement was submitted in September 2014 from his spouse.  She stated, "I have known him for more than 40 years.  He [has] bad memories of the Army.  I have experienced that he has lost physical temperament.  [He has] nightmares.  [He has] lost moments at times where he [does not] know where he is.  [He has] mental illness, high blood pressure, [and] stroke."

The second witness statement was submitted in October 2014 from his daughter.  She stated, "in regard to my dad, I have seen him over the years become very [illegible].  [He has] loss of memory and loss of thought process, [including a] mental disorder.  He is need of medical help.  [He also suffers from PTSD [and] his nerves is in bad condition."

In June and August 2015, the September 2014 VA examiner added a clarifying opinion stating that September 2014, the Veteran's GAF score was 65 and his psychiatric symptoms at the time of the September 2014 examination were not interfering with social or industrial functioning.

After carefully reviewing the relevant evidence of record, the Board finds the evidence shows that the Veteran has symptoms and functional impairment associated with his adjustment disorder that approximate the criteria for a 50 percent rating for the entire appellate period.  Since 2000, his GAF scores have fluctuated from 55 to 65, with one isolated score of 45 in March 2014.  The April 2003 VA examiner stated that the Veteran had "reduced reliability and productivity," which is consistent with the criteria for a 50 percent rating.  Therefore, the Board finds that a 50 percent rating is warranted for the Veteran's adjustment disorder, effective from September 25, 2000.  

However, the criteria for a 70 percent rating have not been met or approximated.  Since 2000, the Veteran has complained primarily of disturbances in mood including depression, anxiety, crying spells, and occasional feelings of hopelessness.  He has also complained of sleep impairment and irritability.  While the Veteran has reported some additional symptoms, the VA medical providers have stated that the Veteran's presentation is "incongruent" with the symptoms he is reporting.  And while there has been a recent indication of some cognitive impairment, this was attributed by the VA examiner to the Veteran's age and stroke, as opposed to his psychiatric disorder.  Mental status examination has been mostly normal throughout the years, with the exception of and anxious and depressed mood and judgment and insight described as only fair.  

With regard to the severity of the Veteran's symptoms in terms of occupational and social impairment, as noted above, the April 2003 VA examiner stated that he had reduced reliability and productivity.  The November 2004 VA examiner stated that his adjustment disorder minimally affected his ability to function at work, that he appeared to maintain reasonable social relationships with people, and that his activities were within normal limits.  The September 2014 VA examiner found that there was no evidence of functional impairment due to the Veteran's mental health issues and that his symptoms were likely minimal and/or well managed with medications.  The Veteran has been married for over 40 years, and the evidence shows that he has consistently reported good social relationships.  Several treatment records that showed the Veteran reported that he has had a good marriage, that he maintains good relationships with his children, that he and his wife babysit their grandchildren, that he is active with friends and in his church, and that he enjoyed watching his friends bowl, going on walks, and fishing.  He further stated that he was a minister at church and reported preaching twice a month and leading bible studies once a month.

Thus, considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that his adjustment disorder does not result in occupational and social impairment with deficiencies in most areas.  Rather, the evidence stated above tends to align more closely with the 50 percent rating criteria in that the Veteran's symptoms allow him to generally function satisfactorily in that he has maintained a marriage, maintained good relationships with his children and friends, and continues to actively participate in his hobbies and activities, to include preaching at church and leading a Bible study. Further, as noted above, the examiners noted that the Veteran's reported symptoms were not congruent with his presentation in that he reported severe symptoms but the examiners noted that he presented in a manner that suggested a mild to moderate adjustment disorder, including consistently assigning GAF scores ranging between 55 and 65.  Also, prior to leaving the workforce, the Veteran reported that he was working full-time as a security guard and stated that he enjoyed the job and got along "great" with his coworkers and superiors.  He also reported that he was never fired from a job.  Prior to his work as a security guard, he reported working for the housing authorities for about seven to eight years.  Additionally, the August 2015 supplemental medical opinion noted that the Veteran's adjustment disorder was not interfering with social or industrial functioning at the time of the September 2014 VA examination.  Thus, collectively weighing the medical findings and conclusions with the Veteran's statements, the Board finds that the Veteran's symptoms more closely align with the rating criteria for a 50 percent rating.  

In sum, the evidence shows that the Veteran's adjustment disorder has not met or approximated the criteria for a rating of 70 percent at any point during the pendency of this claim, for the reasons explained above.  Rather, it has more nearly approximated the criteria for a 50 percent rating throughout this period.  Thus, staged ratings are not appropriate for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's adjustment disorder does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's adjustment disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his adjustment disorder is manifested by symptoms, such as a depressed mood, sleep impairment, and anxiety, that cause occupational and social impairment.  These manifestations are contemplated by Diagnostic Code 9440.  Thus, there are no manifestations of the Veteran's adjustment disorder not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Therefore, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's adjustment disorder is on appeal before the Board, and as all symptoms and functional 

impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted, as they are not within the scope of this appeal.


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for an adjustment disorder with mixed anxiety and depressed mood is granted.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


